Exhibit 10.7

WYNDHAM WORLDWIDE CORPORATION

SAVINGS RESTORATION PLAN



--------------------------------------------------------------------------------

WYNDHAM WORLDWIDE CORPORATION

SAVINGS RESTORATION PLAN

Article I - Sponsorship and Purpose of Plan

1.1 Sponsorship. Wyndham Worldwide Corporation, a corporation organized under
the laws of the State of Delaware, sponsors the Wyndham Worldwide Corporation
Savings Restoration Plan, a non-qualified deferred compensation plan for the
benefit of Participants and Beneficiaries (as defined herein).

1.2 Purpose of Plan. The Plan is established and maintained for the purpose of
enabling a select group of management or highly compensated employees of the
Employer (as defined herein) to enhance their retirement security by permitting
the deferral of compensation in excess of certain limitations on contributions
imposed by the Internal Revenue Code of 1986 on the Wyndham Worldwide
Corporation Employee Savings Plan. The Plan is also intended to comply with the
American Jobs Creation Act of 2004 and new Internal Revenue Code Section 409A
and the regulations and guidance thereunder and shall be interpreted
accordingly.

Article II - Definitions

Wherever used in the Plan the following terms when capitalized shall have the
meanings set forth in this Article, unless otherwise required by the context.

2.1 Account shall mean the book entries maintained by the Employer or its
designee on behalf of each Participant reflecting Deferral Contributions that
have been made and adjusted to reflect Earnings; provided, however, that the
existence of such Account shall not be deemed to vest in any Participant any
right, title or interest in or to any specific assets of the Employer.

2.2 Beneficiary shall mean the person(s) or entity designated by the Participant
in accordance with the provisions of Article VIII to receive benefits under the
Plan as a result of a Participant’s death.

2.3 Board shall mean the Board of Directors of the Sponsor.

2.4 Code shall mean the Internal Revenue Code of 1986, as amended, including
regulations thereunder.

2.5 Committee shall mean Compensation Committee of the Board; provided, that the
Committee may designate certain administrative functions to the Sponsor’s
Employee Benefits Committee.



--------------------------------------------------------------------------------

2.6 Compensation shall have the meaning set forth under the Qualified Plan, and
additionally any bonus payments to the extent determined by the Committee from
time to time in its sole discretion, but without regard to the limitations
provided under Code Section 401(a)(17).

2.7 Deferral Contribution shall mean the amount allocated to a Participant’s
Account for any Plan Year pursuant to Section 4.1 hereof.

2.8 Earnings shall mean the amount determined in accordance with Article V
hereof by which the value of a Participant’s Account is adjusted.

2.9 Effective Date shall mean the date on which Cendant Corporation distributes
the Wyndham Worldwide Corporation common stock by way of a pro rata dividend to
Cendant stockholders.

2.10 Eligible Employee shall mean, with respect to any Plan Year, any officer or
other employee of the Employer who is each of (i) selected for participation by
the Committee based upon eligibility criteria that it shall establish from time
to time in its sole discretion, (ii) a Management or Highly Compensated Employee
(within the meaning of ERISA, as defined below) and (iii) eligible for
participation in the Qualified Plan.

2.11 Employer shall mean the Sponsor and its successors and assigns and any
subsidiary or affiliate of the Employer that adopts the Plan with the approval
of the Board.

2.12 Enrollment Agreement shall mean the agreement, in a form acceptable to the
Committee (including the use of a Voice Response System), by which an Eligible
Employee may enroll as a Participant, and which will document the Participant’s
elections under this Plan, including a Participant’s Deferral Contribution
election, Investment Fund selection, Beneficiary designation and form of
distribution.

2.13 Investment Fund shall mean one or more investment vehicles in which amounts
allocated to a Participant’s Account shall be deemed to have been invested and
which shall be used to determine Earnings in accordance with Article V.

2.14 Participant shall mean any Eligible Employee who has enrolled in the Plan
upon the execution of an Enrollment Agreement, or any former Eligible Employee
or Beneficiary for whom an Account is maintained.

2.15 Plan shall mean this Wyndham Worldwide Corporation Savings Restoration
Plan.

2.16 Plan Year shall mean the twelve consecutive month period ending each
December 31st.



--------------------------------------------------------------------------------

2.17 Qualified Plan shall mean the Wyndham Worldwide Corporation Employee
Savings Plan, as amended and restated from time to time.

2.18 Sponsor shall mean Wyndham Worldwide Corporation.

2.19 Termination of Employment shall mean a Participant’s separation from
service due to Participant’s death, Disability, retirement or other termination
of employment with the Employer and all of its affiliates (as determined in
accordance with Code Section 409A(2)(A)(i)). For this purpose, (a) the
employment relationship shall be treated as continuing intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
(such as temporary employment by the government), except that if the period of
such leave exceeds six (6) months and the Participant’s right to reemployment is
not provided for by statute or contract, then the employment relationship shall
be deemed to have terminated on the first day immediately following such
six-month period and (b) “Disability” or “Disabled” means (i) the inability of a
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer. Notwithstanding the foregoing, a Participant shall be deemed Disabled
if he or she is determined to be totally disabled by the Social Security
Administration. The Committee shall determine whether or not a Participant is
Disabled based on such evidence as the Committee deems necessary or advisable.

2.20 Valuation Date shall mean the last day of each Plan Year and any other date
upon which the value of a Participant’s Account is determinable from the
custodial records.

Article III - Enrollment and Participation

3.1 Enrollment. An individual who is an Eligible Employee on the Effective Date
may become a Participant by completing an Enrollment Agreement and filing it
with the Committee within 30 days following the Effective Date. Any individual
who becomes an Eligible Employee after the Effective Date may become a
Participant by completing an Enrollment Agreement and filing it with the
Committee within 30 days following the date on which the Committee gives such
individual written notice that the individual is an Eligible Employee.

3.2 Continuation of Participation. A Participant shall continue to remain a
Participant as long as he or she is entitled to benefits under the Plan.

3.3 Inactive Participants. In the event a Participant is no longer an Eligible
Employee, such Participant shall become an inactive Participant, retaining all
the rights described herein, except the right to make any future Deferral
Contributions.



--------------------------------------------------------------------------------

Article IV - Deferral Contributions

4.1 Deferral Contribution. For each Plan Year, a Participant may elect to defer
up to 10% of the Compensation payable to such Participant. Such election to
defer shall be reflected in the Enrollment Agreement in effect for the
Participant or in such other manner acceptable to the Committee. A Participant’s
Deferral Contribution shall not be made available to such Participant, except as
provided in Article VII hereof, but instead shall be allocated to the
Participant’s Account as soon as administratively feasible following the date
such Compensation would otherwise have been paid to the Participant.

4.2 Application of Deferral Contribution Election. The amount of a Participant’s
Deferral Contribution election shall be effective for compensation payable in
the Plan Year following the execution of the Enrollment Agreement. Such election
shall continue to remain in effect for all future Plan Years until a new
election has been made. Except as provided in Section 7.3 hereof, a
Participant’s election may not be changed during the Plan Year. Any change to
the amount of a Participant’s Deferral Contribution election shall be effective
for Compensation payable in the Plan Year following the Plan Year during which
such new election has been made.

4.3 Prior Deferred Amounts. The Sponsor has assumed deferred compensation
obligations (“Assumed Amounts”) of certain Participants who were participants of
the Cendant Corporation Savings Restoration Plan (the “Cendant Plan”). Assumed
Amounts have become obligations of the Sponsor hereunder and have been credited
to the Accounts of applicable participants hereunder. Assumed Amounts credited
to Accounts hereunder shall remain subject to the same terms and conditions as
were applicable to such amounts under the terms of the Cendant Plan and any
applicable Participant election, including any election made pursuant to the
First Amendment to the Cendant Plan; provided, that the Plan Administrator
hereunder may prescribe rules and regulations governing the Assumed Amounts,
including the ability of Participants to revise the investment vehicles in which
the Assumed Amounts are deemed to be invested.

Article V - Earnings

5.1 Investment Direction. Each Participant has the right to select, subject to
the approval of the Committee, the Investment Fund in which the Deferral
Contributions and any related Earnings will be deemed to have been invested as
of the date such amounts have been allocated to the Participant’s Account. Any
selection made by the Participant shall be reflected on the Enrollment Agreement
or in such other manner acceptable to the Committee. The Committee, in its sole
discretion, may allow, limit or prohibit changes by a Participant to his or her
selected Investment Funds. Neither the Employer nor the Committee is liable for
any loss resulting from the Investment Fund vehicles offered for investment of a
Participant’s Account nor from a Participant’s direction of the investment of
any part of his or her Account. Any Participant election may be subject to the
approval of any trustee of any trust holding Deferred Contributions.

5.2 Calculation of Earnings and Losses. As of each Valuation Date, earnings or
losses will be credited to each Participant’s Account for the period beginning
with the previous Valuation Date and ending with the current Valuation Date.
Earnings and losses shall be based on rate of return (including a negative
return) determined by the performance of the Investment Fund.



--------------------------------------------------------------------------------

Article VI - Vesting

6.1 Vesting. A Participant’s Deferral Contributions and any related Earnings
shall at all times be fully vested.

Article VII - Distribution and Form of Benefits

7.1 Timing of Distribution. Except as provided in Section 7.3 hereof, amounts
credited to a Participant’s Account shall be distributed to the Participant or
Beneficiary as soon as administratively feasible following the later to occur of
the close of the Plan Year during which the Participant has incurred a
Termination of Employment and the date which is seven months following the
Participant’s Termination of Employment.

7.2 Form of Benefit. Amounts distributable pursuant to Section 7.1 hereof will
be paid in any of the following forms: (i) in one lump sum or (ii) in
installments payable for a term not to exceed five years. Distributions shall be
made in the form elected by the Participant in writing in a manner acceptable to
the Committee. Such election shall be made in such Participant’s Enrollment
Agreement at the time of such Participant’s initial participation in the Plan
and can only be amended in accordance with the procedures established and
maintained by the Committee. Notwithstanding the above, if at the time of a
Participant’s Termination of Employment the Account balance of a Participant on
the date of such Participant’s Termination of Employment is less than $25,000,
the Committee shall distribute the entire Account balance in a single lump sum.

7.3 Unforeseeable Emergency Distribution. Notwithstanding Section 7.1, in the
event a Participant (or a former Participant who is then receiving a
distribution of his or her Accounts pursuant to the installment method under
Section 7.2) suffers an Unforeseeable Emergency (as hereinafter defined), the
Company shall distribute to such Participant as a hardship benefit (the
“Hardship Benefit”) all or any portion of the Participant’s Accounts, but only
such amount necessary to satisfy the Unforeseeable Emergency, net of tax
withstanding. An Unforeseeable Emergency shall be distributed at such times as
the Committee shall determine, and the Participant’s Accounts shall be reduced
by the amount so distributed. Unforeseeable Emergency shall have the meaning set
forth under Section 409A of the Code and/or the regulations thereunder as in
effect from time to time. The Committee shall make the decision of whether or
not, and to what extent, an Unforeseeable Emergency is payable to the
Participant, based on the facts and circumstances of the case. The Committee’s
decision as to whether or not an Unforeseeable Emergency is payable, and to what
extent it is payable, shall be final, conclusive and binding on all persons.

7.4 Change of Control. As soon as possible following a Change of Control, each
Participant shall be paid his or her entire Account balance in a single lump sum
as soon as administratively practicable after such Change of Control. Change of
Control shall mean a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the Company’s assets,
within the meaning of Section 409A of the Code.



--------------------------------------------------------------------------------

7.5 Income Inclusion Under Section 409A of the Code. If the Internal Revenue
Service or a court of competent jurisdiction determines that Plan benefits are
includible for federal income tax purposes in the gross income of a Participant
before his or her actual receipt of such benefits due to a failure of the Plan
to satisfy the requirements of Code Section 409A, the Participant’s Account
balance shall be distributed to the Participant in a lump sum cash payment
immediately following such determination or as soon as administratively
practicable thereafter; provided, however, that such payment may not exceed the
amount required to be included in income as a result of the failure to satisfy
the requirements of Section 409A of the Code.

Article VIII - Beneficiary Designation

8.1 Designation. Upon enrollment in the Plan, each Participant shall file with
the Committee a written designation of one or more persons as the Beneficiary
who shall be entitled to receive the amount, if any, payable under the Plan upon
the Participant’s death. A Participant may, from time to time, revoke or change
his or her Beneficiary designation without the consent of any prior Beneficiary
by filing a new such designation with the Committee on a form designated by the
Committee for such purpose. The most recent such designation received by the
Committee shall be controlling and shall be effective upon receipt and
acceptance by the Committee; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Committee prior
to the Participant’s death.

8.2 Failure to Designate Beneficiary. If no such Beneficiary designation is in
effect at the time of a Participant’s death, or if no designated Beneficiary
survives the Participant, or if such designation conflicts with law, the
Participant’s estate shall be deemed to have been designated as the Beneficiary
and shall receive the payment of the amount, if any, payable under the Plan upon
the Participant’s death. If the Committee is in doubt as to the right of any
person to receive such amount, the Committee may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Committee may pay such amount into any court of appropriate jurisdiction and
such payment shall be a complete discharge of the obligations of the Employer
under the Plan.

8.3 Payment to Representatives. If the Committee determines that a Participant
or Beneficiary is legally incapable of giving valid receipt and discharge for
the payment due from this Plan, such amounts shall be paid to a duly appointed
and acting guardian, if any. If no such guardian is appointed and acting, the
Committee may retain such amount, without liability for any interest thereon,
until the rights thereto are determined, or the Committee may pay such amount
into any court of appropriate jurisdiction on behalf of the Participant or
Beneficiary and such payment shall be a complete discharge of the obligations of
the Employer under the Plan.

Article IX - Plan Administration

9.1 Powers and Duties of Administrative Committee. The Committee shall have
absolute discretion with respect to the operation, interpretation and
administration of the Plan. The Committee’s powers and duties shall include, but
not be limited to:

 

  a) Establishing Accounts for Participants;



--------------------------------------------------------------------------------

  b) Determining eligibility for, and amount of, distributions from the Plan;

 

  c) Adopting, interpreting, altering, amending or revoking rules and
regulations necessary to administer the Plan;

 

  d) Delegating ministerial duties and employing outside professionals as may be
required; and

 

  e) Entering into agreements or taking such other actions on behalf of the
Employer as are necessary to implement the Plan.

In the event a member of the Committee is also a Participant, such member shall
not be entitled to make any decision with respect to his or her own
participation in, and benefits under, the Plan. Any action of the Committee may
be taken by a vote or written consent of the majority of the Committee members
entitled to act. Any Committee member shall be entitled to represent the
Committee, including the signing of any certificate or other written direction,
with regard to any action approved by the Committee.

9.2 Expenses. All expenses, including, but not limited to any investment fees,
administrative fees and income taxes, incurred with respect to the Plan shall be
paid by the Employer.

9.3 Claims Procedure. In the event a claim by a Participant relating to the
amount of any distribution is denied, such person will be given written notice
by the Committee of such denial, which notice shall set forth the reason for
denial. The Participant may, within sixty (60) days after receiving the notice,
request a review of such denial by filing notice in writing with the Committee.
The Committee, in its discretion, may request a meeting with the Participant to
clarify any matters it deems pertinent. The Committee will render a written
decision within sixty (60) days after receipt of such request, stating the
reason for its decision. If the Committee is unable to respond within sixty
(60) days, an additional sixty (60) days may be taken by the Committee to
respond. The Participant will be notified if the additional time is necessary by
the end of the initial sixty (60) day period. The determination of the Committee
as to any disputed questions or issues arising under the Plan and all
interpretations, determinations and decisions of the Committee with respect to
any claim hereunder shall be final, conclusive and binding upon all persons.

Article X - Amendment and Termination

10.1 Amendment. Subject to Section 409A and Section 10.3, the Sponsor, in its
sole discretion, by action of its Board or other governing body charged with the
management of the Sponsor, or its designee, may amend the Plan, in whole or in
part, at any time.

10.2 Termination. Subject to Section 409A and Section 10.3, the Sponsor, by
action of its Board or such other governing body charged with the management of
the Sponsor, or its



--------------------------------------------------------------------------------

designee, may terminate this Plan at any time. Upon termination of the Plan, all
future Deferral Contributions hereof will be suspended. However, earnings will
continue to be credited in accordance with Article V until such time that a
complete distribution has been made. Upon such Plan termination, distributions
from the Plan will be made in accordance with Article VII as if no such
termination had occurred.

10.3 Protection of Benefit. No amendment or termination of this Plan shall
reduce the rights of any Participant with respect to amounts allocated to a
Participant’s Account prior to the date of such amendment or termination without
the Participant’s express written consent.

Article XI - Miscellaneous

11.1 Tax Withholding. The Employer shall have the right to deduct an amount
sufficient in the opinion of the Employer to satisfy all federal, state and
other governmental tax withholding requirements relating to any distribution
from the Plan.

11.2 Offset to Benefits. Amounts payable to the Participant under the Plan may
be offset by any reasonable monetary claims the Employer has against the
Participant.

11.3 Inalienability. Except as provided in Section 11.2 hereof, a Participant’s
right to payments under this Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant. In no event shall the Employer make
any payment under this Plan to any person or entity other than the Participant
or Beneficiary, unless required by law.

11.4 Employment. The adoption and maintenance of this Plan does not constitute a
contract between the Employer and any Participant and is not consideration for
the employment of any person. Nothing contained herein gives any Participant the
right to be retained in the employ of the Employer or derogates from the right
of the Employer to discharge any Participant at any time and for any reason
without regard to the effect of such discharge upon his or her rights as a
Participant in the Plan.

11.5 Indemnity of Committee. The Employer indemnifies and holds harmless the
Committee and its designees from and against any and all losses resulting from
any liability to which the Committee may be subjected by reason of any act or
conduct (except willful misconduct or gross negligence) in its official capacity
in the administration of this Plan, including all costs and expenses reasonably
incurred in its defense, in case the Employer fails to provide such defense.

11.6 Liability. No member of the Board, the Committee, or management of the
Employer shall be liable to any person for any action taken under the Plan.

 

11.7 Rules of Construction.

(a) Governing Law. The construction and operation of this Plan are governed by
the laws of the State of Delaware, except to the extent superseded by federal
law.



--------------------------------------------------------------------------------

(b) Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.

(c) Gender. Unless clearly inappropriate, all pronouns of whatever gender refer
indifferently to persons or objects of any gender.

(d) Singular and Plural. Unless clearly inappropriate, singular terms refer also
to the plural number and vice versa.

(e) Severability. If any provision of this Plan is held illegal or invalid for
any reason, the remaining provisions are to remain in full force and effect and
to be reformed, construed and enforced in accordance with the purposes of the
Plan as if the illegal or invalid provision did not exist.

Article XII - Funding

12.1 Unfunded Plan. This Plan is intended to be unfunded for tax purposes and
all distributions hereunder shall be made out of the general assets of the
Employer. No Participant or Beneficiary shall have any right, title, interest,
or claim in or to any assets of the Employer other than as an unsecured
creditor. The Plan constitutes only an unsecured commitment by the Employer to
pay benefits to the extent, and subject to the limitations, provided for herein.
Although, this Plan constitutes an “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
it is intended to cover only a select group of management or highly compensated
employees pursuant to Sections 201, 301 and 401 of ERISA.

12.2 Trust. Notwithstanding the foregoing, the Employer shall contribute to an
irrevocable grantor trust amounts allocated to a Participant’s Account under
Article IV and V hereof. The assets of such trust shall be available to the
creditors of the Employer in the event of bankruptcy or insolvency. To the
extent of the trust assets, amounts due under the Plan shall be payable first
from such trust to Plan Participants before any claim is made against the
Employer. The Committee may provide direction to the trustee or custodian on
behalf of the Employer as it deems necessary to provide for the proper
distribution of benefits from the trust.